REVELLE, J.
(concurring). — I fully concur in the excellent opinion of our learned brother Bond, and my only reason for attempting to add anything thereto is the fact that the case of Knisely v. Leathe, 256 Mo. 341, is strongly urged as authority for a contrary view.
In the briefs and argument of appellant, as well as in the dissenting opinion of our learned Chief Justice Woodson, this is used as “a deadly parallel.” In my opinion there is such a difference between that and the instant case as to not only distinguish them, but to make the Knisely case, supra, if adhered to, an impassable barrier to plaintiff’s recovery. In the Knisely case a promise to pay a specified sum became absolute when the plaintiff produced a purchaser that defendant would accept. The terms of the contract that such purchaser should be able to buy were purely *211preliminary and all complied with and terminated when the defendant actually accepted him as a suitable and able purchaser; and in that case it was shown that the defendant, in point of fact, did accept the purchaser and made a contract of sale; and when he ■did this he merged in that contract of sale an unconditional promise to pay plaintiff a designated amount. In that case, in order to make the promise absolute ■and unconditional, it was necessary to show only defendant’s acceptance of the purchaser, and in law that required nothing more in the nature of' parole evidence than is required when recovering upon a promissory note, namely: parole proof, when required, of the execution of the note. As is said in the Knisely case (l. c. 375-6): “When Leathe signed this contract with Wolcott [Wolcott was the purchaser with- whom Leathe entered into the contract of sale] . . . his liability to Knisely, the procuring agent, became fixed, unless such liability was defeated by some express agreement to the contrary. ’ ’ To make the Knisely case authority for appellant’s contention, it was necessary for it to allege and prove that paving contracts requiring the materials mentioned in the contract sued upon were actually made, and not merely that defendants might have made them had they, in good faith, complied with their agreement.
There is no doubt in my mind that defendant breached its contract, and that plaintiff was entitled to recover damages therefor had it pursued its timely and authorized' remedy; and in that action the contract here would have been evidentiary of the damages, but we cannot change the law when the lawmaking authority has lawfully written it. The statements of the court in the Knisely case, as in all others, must be read in relation to the particular question to which they are being applied. Every declaration of the court in that case that has -been seized upon, as authority for appellant’s contention here is found in *212a discussion of a purely incidental and subsequent matter. The contract in that case provided that the money which defendant had promised to pay plaintiff should be paid from the purchase price received from the sale of the property. The evidence discloses that the property was, in point of both law and fact, sold, but that, for some reason, the defendant refused to execute proper deeds to the purchaser, and, for this reason, the purchaser, of course, refused to pay the money out of which plaintiff’s commission was to be paid. The court merely held that as the promise to pay had become unconditional, and as the liability of the defendant had become fixed, he could not, through his breaches and derelictions, unlawfully refuse to receive the fund from which the commission should be paid., As heretofore stated, the court’s statements in that connection do not g’o to the character of the written instrument, but merely to the derelictions of one of. the parties after the liability had become firmly fixed. The language of the Knisely case urged here, it should be noted, was used with reference to another contract, and not with reference to the contract sued upon in that case. The breach of that other contract was shown for the sole purpose of showing when the money sued for under the contract in suit was in fact due. When the Knisely case is read in view of the fact that two contracts (one in suit and one not in suit) were being discussed, it will be clearly seen that the, Knisely case is not authority here.
Unless the action in this case sounds in tort, and is really one for a breach of contract, the distinction between an action for damages, because of a breach of contract, and an action on the contract itself, is clearly destroyed. The Legislature having- made the distinction we can but observe it.
Graves and Blair, JJ., concur.